*572MEMO OPINION
PER CURIAM:
In this cause the parties joined in a petition requesting suspension of the rules under authority of Rule 3, Rules of Appellate Civil Procedure. Necessity therefor having been shown, on April 3, 1968, the Court ordered filing of briefs forthwith and made provision for oral argument. The parties thereafter waived oral argument and the cause was submitted for decision on April 11, 1968.
The Court has reviewed the record herein and observes no reason to qualify or overturn the decision of the district court. Therefore the judgment is affirmed, each party to bear their own costs.